Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/2/2021 is being considered.
 Response to Amendment
	The Examiner acknowledges the amendments to claim 1.  The Examiner withdraws the previous 103 rejections.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the retaining stitch uniformly and circumferentially surrounds the fringe, as viewed in the longitudinal direction”.  Similarly, Claim 6 recites the limitation “the retaining stitch surrounds the fringe from the support body to the opposite end in a substantially helical manner.” It is unclear how one stich can uniformly and/or surround the fringe in a longitudinal or helical direction.  As such claims 5 and 6 are determined to be indefinite.  For Examination purposes, it is to be interpreted as a plurality of stiches.
Claim 6 recites the limitation “the retaining stitch surrounds the fringe from the support body to the opposite end in a substantially helical manner”.  Claim 2 recites the limitation “the at least one fixation comprises at least one retaining stitch which extends substantially transversely to the longitudinal direction”.  Since claim 6 depends from claim 2, it is unclear how the stich is substantially traverse and is helical.  These seem to be two different embodiments.  The Examiner suggests changing the dependency of claim 6 to clearly claim how the retaining stich is configured.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangano (US2016/0324389).
Regarding claim 1 (Currently Amended): Mangano discloses a mop head, comprising: 
a support body (Item 521); and 
a braided cord may also be utilized within an open ended mop design, wherein a plurality of braided cords may be bundled or attached together”), 
wherein during use of the mop head, the strands are configured to exhibit shrinkage behaviors in the longitudinal direction deviating from one another under action of water and/or heat (Paragraph [0069-70 and 0075]), 
wherein the strands are fixed to one another in the longitudinal direction by at least one fixation such that the strands are held at a same length during the use of the mop head (Item 929 Paragraph [0062]),
 wherein the first strand and the second strand comprise first threads having a first shrinkage, and the third strand comprises second threads having a second shrinkage that is greater or lesser in the longitudinal direction than the first shrinkage (Paragraph [0075] describes how different strands can be used together.  Further different materials have different expansion and compression rates from water and heat).  
Regarding claim 8 (Previously Presented) Mangano discloses the mop head according to claim 1, wherein the strands are arranged parallel to one another in the longitudinal direction, and wherein the third strand is disposed between the first strand and the second strand and is fixed relative to the first strand and the second strand by the at least one fixation in the longitudinal direction (In Paragraph [0075] Mangano discusses how the braided cord can have different materials of strands.  Assuming one strand is of material A (Item 1 of Annotated Figure 12) and the rest of the strands are of material B (Items 2 and 3 of Annotated Figure 12).  Since the braided cord is parallel and helical, even if Item 1 at the end of the cord is not between Items 2 and 3, at some point in the braid, there are several instances where Item 1 is between 2 and 3.  Further, since the fixation needs to only occur once along the strand, it has to occur somewhere along the longitudinal direction ).  

    PNG
    media_image1.png
    504
    369
    media_image1.png
    Greyscale

Annotated Figure 12
Regarding claim 9 (Previously Presented) Mangano discloses the mop head according to claim 1, wherein the second threads are configured to absorb or release less cleaning liquid during the use, and/or have more abrasive usage properties than the first threads (Paragraph [0075]).  
Regarding claim 10 (Previously Presented) Mangano discloses a mop, comprising: the mop head according to claim 1; and a handle connected to the mop head (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mangano (US2016/0324389) in view of Kreb (US 1,855,400).
Regarding claim 2 (Previously Presented) Mangano discloses the mop head according to claim 1.  Mangano fails to explicitly disclose wherein the at least one fixation comprises at least one retaining stitch which extends substantially transversely to the longitudinal direction.  Mangano discloses “The cord 927 is arranged in a plurality of loops 928, where each loop is sewn together with string 930 and the midsection of the plurality of loops may be bound by a loop strap 929.” Item 929 is configured to wrap around a mid section of the plurality of loops.  In Paragraphs [0062 and 0068-69] there is no mention of a retaining stich, or much mention on how the open ended mop as described in Paragraph [0069] is bundled or attached to each other.  As such, the use of a stich or the direction of the stich in correlation to the longitudinal direction of strands is not explicitly disclosed.
Krebs teaches a mop head with open ended twisted strands with at least one retaining stitch which extends substantially transversely to the longitudinal direction (Page 2 Lines 62-64).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the substantially traverse retaining stich as discussed by Krebs to the open ended mop and of Mangano.  Doing so would ensure the strands would not untwist and the braided shape would be retained (Krebs Page 2 Lines 40-62).
Further it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to 
Regarding claim 3 (Previously Presented) Mangano in view of Krebs discloses the mop head according to claim 2, wherein the at least one retaining stitch circumferentially surrounds 
Regarding claim 4 (Previously Presented) Mangano in view of Krebs discloses the mop head according to claim 3, wherein the retaining stitch circumferentially surrounds the fringe in the longitudinal direction from the support body to the opposite end (Krebs Page 2 Lines 62-64 and Figure 4).
Page 2 of 8 Regarding claim 5 (Previously Presented) Mangano in view of Krebs discloses the mop head according to claim 3, wherein the retaining stitch uniformly and circumferentially surrounds the fringe, as viewed in the longitudinal direction (Krebs Page 2 Lines 62-64).  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mangano (US2016/0324389) in view of Kreb (US 1,855,400) in view of Kreb (US1,566,544), herein referred to as Kreb B.
Regarding claim 6 (Previously Presented) Mangano in view of Krebs discloses the mop head according to claim 3.  Mangano in view of Krebs wherein the retaining stitch surrounds the fringe from the support body to the opposite end in a substantially helical manner.  
Kreb B teaches wherein the retaining stitch (Item a3) surrounds the fringe (Item a1 and a2) from the support body to the opposite end in a substantially helical manner (best shown in Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the stich of Mangano in view of Krebs with the helical stich as taught by Kreb B.  The helical stich of Kreb B is another form of fastening the open end length of Mangano to ensure the length does not untwist and the braided shape be retained (Kreb B Page 2 Lines 16-46).  
Response to Amendment


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723